Citation Nr: 0716397	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  02-19 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for an open fracture dislocation of the right 
midfoot, status post open reduction internal fixation.

2.  Entitlement to a temporary total evaluation after 
November 30, 2003, under the provisions of 38 C.F.R. § 4.30 
based on a need for convalescence following right foot 
surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had service with the Army National Guard, 
including periods of active duty for training from April 1985 
to June 1986 and October 1990 to February 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefits sought on 
appeal. 

This matter was previously before the Board in February 2006, 
when it was remanded for additional development.  It is now 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected open fracture dislocation 
of the right midfoot, status post open reduction internal 
fixation, is characterized by no more than moderate symptoms; 
and evidence of arthritis with less than compensable 
limitation motion.

2.  Post-operative residuals of surgical treatment for the 
veteran's service-connected open fracture dislocation of the 
right midfoot, status post open reduction internal fixation, 
required convalescence through November 30, 2003, but not 
thereafter.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating greater than 10 percent for open fracture dislocation 
of the right midfoot, status post open reduction internal 
fixation, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 
(2006).

2.  The criteria for the assignment of a separate initial 10 
percent disability rating for degenerative joint disease and 
loss of range of motion of the right foot are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5003 (2006); Esteban v. Brown, 
6 Vet. App. 259 (1994).  

3.  The criteria for entitlement to a temporary total 
disability rating beyond November 30, 2003, for convalescence 
from surgical treatment for service-connected open fracture 
dislocation of the right midfoot, status post open reduction 
internal fixation, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the information 
necessary to substantiate his increased disability rating 
claims.  The RO sent the veteran letters in May 2001, 
December 2004, and February 2006 in which he was informed of 
what was required to substantiate his claim and of his and 
VA's respective duties, i.e., that VA would attempt to get 
any additional records that he identified as being helpful to 
his claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  The RO provided him the opportunity to submit 
additional evidence or request assistance prior to making a 
decision.

Since the veteran's claim for a temporary total evaluation 
after November 30, 2003, under the provisions of 38 C.F.R. § 
4.30 based on a need for convalescence following right foot 
surgery was denied by the RO and is being denied by the 
Board, as discussed herein, there is no potential effective 
date or disability rating issue that would warrant additional 
notice as to the issue.  See the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

As to the issue of entitlement to an increased disability 
rating for the right foot disability, the Court in 
Dingess/Hartman held that VA's notice requirements under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  The Court held that upon receipt of a 
claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 473.  The veteran was provided this notice in 
the letter associated with the Supplemental Statement of the 
Case dated in December  2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant VA and private medical treatment records 
have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was afforded VA examinations in June 2004 and in 
March 2006.  These examinations were thorough in nature, 
based upon a review of the veteran's entire claims folder, 
and provided findings that are deemed to be more than 
adequate.  Under such circumstances, there is no duty to 
provide another examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO.  Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claims on the merits.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005).  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2006).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  There is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban, 6 Vet. 
App. 261-62; 38 C.F.R. § 4.14 (2006) (precluding the 
assignment of separate ratings for the same manifestations of 
a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006). 

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated  functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006). 
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran's open fracture dislocation of the right midfoot, 
status post open reduction internal fixation is currently 
rated pursuant to the criteria set forth in Diagnostic Code 
5284.  Under this diagnostic code provision, foot injuries 
that are moderate warrant a 10 percent disability rating.  If 
moderately severe, a 20 percent disability rating is 
appropriate.  If the foot injury is severe a maximum 30 
percent disability rating is provided for.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2006). 

Diagnostic Code 5284 may involve limitation of motion and 
therefore require consideration under sections 4.40 and 4.45.  
Separate ratings may be assigned for a foot disability under 
Diagnostic Codes 5284 and 5010 where there is also X-ray 
evidence of traumatic arthritis in the affected joint, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  Diagnostic 
Code 5003 provides for degenerative arthritis and mandates 
that the disability be rated upon the limitation of motion of 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  If the disability is 
noncompensable under the appropriate diagnostic code 
provision for the joint involved, a 10 percent disability 
rating will be for application for such major joint or group 
of minor joints affected by limitation of motion.  Id.  
Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
disability rating is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent disability rating is warranted 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints with occasional incapacitating 
exacerbations.  Id.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59 (2006).

Limitation of motion of the ankle is rated under Diagnostic 
Codes 5271, which provides that for moderate limitation of 
motion of the ankle, a 10 percent disability rating is 
warranted; and for marked limitation of motion a 20 percent 
disability rating is warranted.  38 C.F.R. § 4.71a Diagnostic 
Code 5271 (2006).

The standard range of motion of the ankle is from 20 degrees 
of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2006).

Open fracture dislocation of the right midfoot, status post 
open reduction internal fixation, prior to October 14, 2003

While on active duty for training, the veteran was involved 
in a motor vehicle accident while riding his motorcycle in 
December 1990, when he sustained an open fracture to the 
right midfoot with dislocation of the cuneiform on the 
navicular.  The veteran underwent surgical intervention to 
include debridement, open reduction, and internal fixation of 
the right midfoot.  His operative course and postoperative 
recovery were apparently uneventful. 

VA outpatient treatment records dated from May 2002 to June 
2002 show intermittent treatment for symptoms associated with 
the veteran's right foot disability.  In June 2002, the 
veteran reported continued pain and an inability to run and 
walk comfortably.  The pain and swelling would increase with 
weightbearing.  The veteran denied crepitation or 
instability.  Radiographs revealed a healed fracture with 
intertarsal arthritis.  Examination also revealed a healed 
scar of the mid-foot.  The assessment was post-traumatic 
arthritis of the intertarsal joints.

A letter from a VA physician dated in February 2003 shows 
that the veteran was said to have daily pain that would 
interfere with his work and daily activities.  He described 
arthritis from a non-healed fracture of the right foot.

VA outpatient treatment records dated from July 2003 to 
October 2003 show continued treatment for the veteran's right 
foot disability.  The veteran related increased pain and 
tenderness of the affected area.  A July 2003 treatment 
record shows evidence of an incompletely healed longitudinal 
fracture through the first metatarsal joint.  There were 
fracture fragments adjacent to the interarticular portion of 
the fracture.  There was also joint space narrowing and 
degenerative changes.

A VA outpatient treatment record dated in October 2003 shows 
that the veteran reported moderate to severe pain associated 
with his right foot disability.  As he had been unresponsive 
to conservative treatment, he requested surgery.  Thereafter, 
the veteran underwent a right midfoot arthrodesis with bone 
grafting, medial plating and interfragmentary screws.  The 
diagnosis was right midtarsal osteoarthritis secondary to 
previous fracture dislocation.

As indicated above, prior to October 14, 2003, the veteran's 
service-connected right foot disability was rated as 10 
percent disabling pursuant to the criteria set forth in 
Diagnostic Code 5284.  Although the evidence of record 
demonstrated pain and swelling with increased weightbearing, 
and prolonged walking and standing, there was no evidence of 
a disability that could be categorized as being greater than 
moderate.  There was no evidence of crepitation or 
instability, and the veteran was able to undertake his daily 
activities with conservative treatment.  Given the minimal 
clinical findings, the evidence is against finding more than 
a moderate foot disability.

The Board has considered evaluating the veteran's right foot 
disability under alternative diagnostic codes.  Diagnostic 
Code 5283 provides a 20 percent disability rating for 
moderately severe malunion or nonunion of the tarsal bones.  
38 C.F.R.  § 4.71a.  At worst, X-rays have shown only post-
traumatic arthritis without reported malunion or nonunion.  
Hence that diagnostic code does not provide a route to an 
increased rating.  For similar reasons, the veteran would not 
be entitled to an  increased rating on the basis of malunion 
of the os calcis or astragalus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5273.  

Diagnostic Code 5271 provides a 10 percent disability rating 
for moderate limitation of ankle motion, and a 20 percent 
rating where there is marked limitation of motion.  38 C.F.R.  
§ 4.71a.  Because the veteran has not been shown to have 
marked limitation of motion, his right foot disability cannot 
be described as more than moderate.  

However, the analysis proceeds to a determination as to 
whether the veteran is entitled to a separate disability 
rating for arthritis of the right foot with limitation of 
motion.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The 
veteran has been diagnosed with traumatic arthritis of the 
right foot on VA examination in June 2002 and February 2003.  
There is no evidence of moderate limitation of motion of the 
right ankle, so as to warrant a 10 percent disability rating 
under Diagnostic Code 5271.  

It has been noted that motion is painful and that repetitive 
motion of the right foot resulted in increased pain and a 
decrease in range of motion.  Such findings justify a 
separate 10 percent disability rating under Diagnostic Code 
5003.  Even with consideration of the factor of pain, 
limitation of motion to a greater degree is not shown.  Hence 
a separate rating in excess of 10 percent is not warranted.

The Board has also considered the possible assignment of a 
separate evaluation for the scars of the right foot.  The 
severity of a scar is ascertained by the application of  
rating criteria set forth in 38 C.F.R. § 4.118.  The instant 
case is notable for the fact that, while this appeal was 
pending, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, including the rating 
criteria for evaluating skin disabilities.  See 67 Fed. Reg.  
49596 (July 31, 2002) (effective August 30, 2002).

The veteran was provided notice of these changes in the 
December 2006 Supplemental Statement of the Case, and the RO 
has evaluated the veteran's service-connected right foot 
disorder under both the old and new versions of the criteria.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
similarly apply both the old and new versions of the criteria 
to the issue.

Prior to August 30, 2002, Diagnostic Code 7803 provided for a 
10 percent disability rating for superficial scars that were 
poorly nourished and which repeatedly ulcerated, while under 
Diagnostic Code 7804 a 10 percent disability rating was 
appropriate for superficial scars that were tender and 
painful on objective  demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2002).  See also 38 C.F.R. § 
4.31, which provides for a noncompensable disability rating 
when the requirements for a compensable disability rating are 
not met.  

As of August 30, 2002, Diagnostic Code 7802 provided for a 10 
percent disability rating for superficial scars other than of 
the head, face and neck and which do not cause limited motion 
when such scars cover an area or areas of 144 square inches 
(929 sq. cm.) or greater.  This diagnostic standard 
stipulates that scars in widely  separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or the trunk, will be rated separately and in 
accordance with 38 C.F.R. § 4.25.  Under Diagnostic Code 
7803, a superficial scar that is unstable is 10 percent 
disabling, while under Diagnostic Code 7804 a 10 percent 
rating is warranted for a superficial scar that is painful on 
examination; an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Codes 7802, 7803, and 7804 (2006).  
In addition, each of these rating criteria identifies a 
superficial scar as one not associated with underlying soft 
tissue damage.

The Board notes that former Diagnostic Codes 7803 and 7804 
are most appropriate for the period prior to August  30, 
2002, and that current Diagnostic Codes 7802, 7803, and 7804 
are applicable as of and since that date, noting that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).  See also  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria).

The evidence dated prior to August 30, 2002, with regard the 
right foot scars consisted of VA outpatient treatment records 
dated from May 2002 to June 2002 which showed simply a healed 
scar of the mid-foot.  The medical evidence does not 
demonstrate that the veteran's right foot scars were either 
tender and painful  (Diagnostic Code 7804) or poorly 
nourished with repeated ulceration (Diagnostic Code 7803); 
rather, they were described as well healed.  A compensable 
disability rating, which would be appropriate if such 
symptoms were manifested, is not warranted for the period 
prior to August 30, 2002.

With regard to the rating criteria effective as of August 30, 
2002, it has not been shown that the scars were unstable or 
painful on examination (Diagnostic Codes 7803 and 7804, as of 
August 30, 2002).  With specific regard to Diagnostic Code 
7802, none of the medical evidence of record prior to October 
13, 2003 shows that the areas involved comprise at least 144 
square inches (or 929 sq. cm).  As such, the preponderance of 
the medical evidence does not demonstrate that the criteria 
for a compensable disability rating for the scars of the 
right foot are met.  Accordingly, the assignment of a 
separate evaluation for the scars of the right foot is not 
warranted prior to October 13, 2003.



Open fracture dislocation of the right midfoot, status post 
open reduction internal fixation, from December 1, 2003

Post-surgical VA outpatient treatment records dated in 
October 2003 show that the veteran had no complaints, and 
pain was controlled with medication.  The ankle and subtalar 
joint motion were full with no pain.  The veteran was to use 
a walker at all times and maintain no weight bearing.  In 
November 2003, the veteran was off the cast but still was not 
to bear weight.  In December 2003, the veteran was full 
weight bearing in a boot, and X-ray reports revealed fixation 
was intact with good trabeculation through all joints fused 
with good alignment.  There was mild edema, but no pain or 
crepitation.  Alignment was excellent and sensation was 
intact.  The right foot was said to be healing well.

A January 2004 VA outpatient treatment record shows that the 
veteran was full weight bearing in shoes with no pain at the 
surgery site.  There was minimal pain and taughtness at the 
Achilles tendon and ankle joint.  There were no other 
complaints.  Physical examination revealed no motion pain or 
edema of the medial metatarsal joint.  There was a mild pop 
of the plantar metatarsal heads.  There was no pain or 
crepitation.  Alignment was excellent and sensation was 
intact.  Range of motion of the right lower extremity showed 
32 degrees of plantar flexion, 10 degrees of dorsiflexion, 15 
degrees of tarsal eversion, 10 degrees of tarsal inversion, 8 
degrees of subtalar eversion, and 18 degrees of subtalar 
inversion.  Manual muscle test of the right ankle was 4-/5.  
The right foot was said to be healing well.

VA outpatient treatment records dated from February 2004 to 
May 2004 showed continued improvement and treatment following 
the October 2003 right midfoot arthrodesis with bone 
grafting.

A VA examination report dated in June 2004 reveals that 
veteran reported pain which was precipitated by walking 
distances shorter than one half mile.  He described pain as 
three on a scale of 10, which increased to eight or nine by 
walking distances over one mile.  He also reported increased 
pain with prolonged standing.  Physical examination revealed 
dorsalis pedis, posterior tibial pulse of +2/4 and equal.  
Deep tendon reflexes were ±2/4 and equal.  Muscle strength 
was ±5/5 and equal.  Right foot range of motion was 
approximately 10 to 12 degrees of dorsiflexion, 40 degrees of 
plantar flexion, 10 degrees of subtalar joint motion, and 20 
degrees of eversion right subtalar joint motion.

The veteran had healed surgical scars over the dorsum of the 
right foot over the neurovascular bundle and the medial 
column of the right foot.  He had two incisions over the 
medial column of the right foot consistent with previous 
surgical interventions, which were maturing and quite 
sensitive to palpation with paresthesia noted to palpation 
and percussion over the surgical scar.  There were no other 
skin or vascular changes. X-rays revealed no sign of any 
loosening of hardware and no sign of any fracture or tumor.  
The diagnosis was status post Lisfranc's fracture dislocation 
with open reduction internal fixation and bone grafting; and 
post-traumatic arthritis of right foot, Lisfranc's joint 
first through middle cuneifonus and cuboid right foot.

A VA scars examination report dated in June 2004 shows, in 
part, that the veteran reported burning on palpation of the 
scar on his right foot.  Physical examination revealed three 
linear scars on the right foot, one in the plantar aspect, 
one in the dorsal aspect, and one in the instep, each 
measuring 0.2 centimeters in width and approximately 3.0 
centimeters in length.  The dorsum of the foot scar was said 
to burn on palpation, but the other two scars were not 
painful.  The scars were not adherent to underlying tissue, 
irregular, atrophic, shiny, unstable, elevated, nor 
depressed.  They were superficial and slightly 
hyperpigmented, without inflammation, edema, or keloid 
formation.  The scars involved less than one percent of the 
total body surface.  The impression was scars secondary to 
trauma.

VA outpatient treatment records dated from June 2004 to July 
2006 show that the veteran received intermittent treatment 
for symptoms associated with his right foot disability.  He 
reported chronic mid-foot pain and a decrease in mobility.  
The right foot was said to be healing well.

A VA examination report dated in March 2006 shows that the 
veteran reported foot pain on rising, walking short 
distances, and prolonged standing.  He had tried orthotics 
but discontinued use due to discomfort.  He denied fatigue or 
incoordination, and was independent in activities of daily 
living.  Physical examination revealed muscle strength of 
5/5.  Right ankle range of motion was 12 degrees of  
dorsiflexion, 40 degrees of plantar flexion, 10 degrees of 
eversion, and 20 degrees of inversion.  Achilles range of 
motion was within normal limits.  All five 
metatarsophalangeal joints demonstrated normal range of 
motion.  He was able to perform toe raise and heel walk 
without difficulty.  The examiner noted a somewhat antalgic 
right lower extremity, some dyskinesia when sitting or when 
first rising, and about 10 percent limitation of motion, and 
instability and weakness with increased activity. 

The examiner also indicated that the veteran had matured 
healed scars overlying the dorsum of the right foot over the 
neurovascular bundle and the medial aspect of the right foot.  
The scars were flat with no sign of keloid formation or 
hypertrophy.  There was hypoesthesia and paresthesia noted to 
palpation and percussion over the surgical scars, which was 
unchanged since the prior examination.  

The impression was status post Lisfranc's fracture 
dislocation with open reduction internal fixation and bone 
grafting for post-traumatic arthritis of the right foot, 
Lisfranc's joint, first through middle cuneiforms and the 
cuboid of the right foot and multiple joint arthritis of the 
Lisfranc's joint, post-operatively and post-traumatically.  
The examiner also noted paresthetic and hypoesthetic surgical 
scars of the right foot which did not impart functional 
disability.

The Board will initially consider the veteran's claim of 
entitlement to a temporary total evaluation after November 
30, 2003 under the provisions of 38 C.F.R. § 4.30 based on a 
need for convalescence following right foot surgery.  A 
temporary total disability rating for convalescence purposes, 
rated as 100 percent disabling, will be assigned, for up to 
three months, without regard to other provisions of the 
rating schedule when it is established that treatment of a 
service-connected disability resulted in the following: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by a cast, without surgery, of one 
major joint or more.  Furthermore, extensions of temporary 
convalescent ratings, for up to three months for item number 
(1) above, and up to six month for items (2) and (3) above, 
are available.  38 C.F.R. § 4.30 (2006).

The post-surgical VA outpatient treatment records dated in 
October 2003 show that the veteran had no complaints, and 
pain was controlled with medication.  He was able to ambulate 
with the use of a walker.  By November 2003, his cast was 
off, but he was not to bear weight.  In December 2003, the 
veteran was full weight bearing in a boot, and the right foot 
was said to be healing well.  In January 2004, the veteran 
was full weight bearing in shoes with no pain at the surgery 
site, and the right foot was said to be healing well.

In light of the above, an extension of the temporary total 
evaluation for convalescent purposes beyond November 30, 
2003, is not warranted as the preponderance of the medical 
evidence fails to demonstrate that the veteran required 
surgical convalescence for his right foot disability beyond 
that time period or otherwise met the criteria under 38 
C.F.R. § 4.30.  There were no severe postoperative residuals.  
There was no evidence of incomplete healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches.  As noted above, 
his cast was removed in November 2003.

Entitlement to convalescence benefits under the provisions of 
Paragraph 30 is based on the post-surgical healing process or 
the immobilization of a major joint. These benefits are not 
meant to compensate for the entire period of loss of work or 
physical therapy.  See 38 C.F.R. § 4.30 (2005).  Even though 
the veteran continued with post-surgical evaluations beyond 
November 30, 2003, and may have been  limited to sedentary 
work, there is no evidence of record to support that his 
right foot was immobile, or that he was confined to his home 
as a result thereof.

The veteran's lay opinion is not considered to be competent 
evidence.  As a lay witness, he can certainly testify as to 
what actually was experienced; however, he lacks the medical 
training, experience, and expertise to render a medical 
opinion. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the veteran's claim 
for entitlement to a temporary total evaluation for 
convalescent purposes beyond November 30, 2003, pursuant to 
38 C.F.R. § 4.30, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3 (2006).

As to the issue of entitlement to a disability rating in 
excess of 10 percent for the service-connected right foot 
disability from December 1, 2003, the veteran has continued 
to be rated pursuant to the criteria set forth in Diagnostic 
Code 5284.  In January 2004, there was full weight bearing 
and no pain at the surgery site, and minimal pain and 
taughtness about the foot and ankle.  There was no motion 
pain, edema, or crepitation.  In June 2004, there was 
subjective pain rated as a three on a scale of 10 with flare-
up to eight or nine on extended walking or standing.  In 
March 2006, there was continued reported pain and discomfort, 
but no fatigue or incoordination and range of motion within 
normal limits.  Given the continued minimal clinical 
findings, the evidence is against finding more than a 
moderate foot disability following December 1, 2003.

The Board has considered evaluating the veteran's right foot 
disability under alternative diagnostic codes.  However, as 
there is no evidence of malunion or nonunion of the tarsal 
bones, or malunion of the os calcis or astragalus, an 
increased disability rating under either Diagnostic Codes 
5273 or 5283 is not warranted.  As the veteran has not been 
shown to have marked limitation of motion of the right foot, 
his disability cannot be described as more than moderate and 
a disability rating greater than 10 percent under Diagnostic 
Code 5271 would not be warranted.

With regard to the assignment of a separate disability rating 
for arthritis of the right foot with limitation of motion 
following December 1, 2003, the veteran has been diagnosed 
with post-traumatic arthritis of the right foot on VA 
examination in March 2006.  There is no evidence of moderate 
limitation of motion of the right ankle, so as to warrant a 
10 percent disability rating under Diagnostic Code 5271.  
However, as above, it has been noted that motion is painful 
and that repetitive motion of the right foot resulted in 
increased pain and a decrease in range of motion.  Such 
findings justify a separate 10 percent disability rating 
under Diagnostic Code 5003.  Even with consideration of the 
factor of pain, limitation of motion to a greater degree is 
not shown.  Hence a separate rating in excess of 10 percent 
is not warranted.

The Board has also considered the possible assignment of a 
separate disability rating for the scars of the right foot 
from December 1, 2003.  However, it has not been shown that 
the scars of the right foot were unstable or painful on 
examination (Diagnostic Codes 7803 and 7804); nor that the 
areas involved comprised at least 144 square inches (or 929 
sq. cm) (Diagnostic Codes 7802).

In June 2004, there were three linear scars on the right foot 
each measuring 0.2 centimeters in width and 3.0 centimeters 
in length, and involving less than one percent of the total 
body surface.  Although one of the three was said to burn on 
palpation, the other two were not painful.  None were 
adherent to underlying tissue, irregular, atrophic, shiny, 
unstable, elevated, or depressed.  They were superficial and 
slightly hyperpigmented, without inflammation, edema, or 
keloid formation.  In March 2006, the scars were said to be 
flat with no sign of keloid formation or hypertrophy.  There 
was hypoesthesia and paresthesia noted to palpation and 
percussion, but this did not impart functional disability

As such, the preponderance of the medical evidence does not 
demonstrate that the criteria for a compensable disability 
rating for the scars of the right foot are met.  Accordingly, 
the assignment of a separate disability rating for the scars 
of the right foot is not warranted from December 30, 2003.

In conclusion, while the preponderance of the evidence is 
against the veteran's claim for a disability rating in excess 
of 10 percent for an open fracture dislocation of the right 
midfoot, status post open reduction internal fixation, during 
the entire course of the appellate period, the evidence does 
support the assignment of a separate initial 10 percent 
disability rating for degenerative joint disease of the right 
foot.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for an open fracture dislocation of the right 
midfoot, status post open reduction internal fixation, is 
denied.

Entitlement to an initial separate 10 percent disability 
rating for degenerative joint disease of the right foot is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.

Entitlement to a temporary total evaluation after November 
30, 2003 under the provisions of 38 C.F.R. § 4.30 based on a 
need for convalescence following right foot surgery, is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


